DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article having a front sheet of spunlace nonwoven fabric made of 100 wt% cotton fiber with recessed lines forming a diamond-shaped lattice pattern in which the diamond-shaped lattice shape is formed longer in the width direction than the longitudinal direction. In the Office action dated 23 December 2021, U.S. Patent 7,303,808 to Taneichi et al. was relied upon to teach a diamond-shaped lattice pattern on an absorbent article, as shown in figure 1. However, Taneichi explicitly discloses that the diamond-shaped lattice shape has a width direction R that is shorter than the length direction P, as shown in figure 6. Taneichi does not disclose any suggestion or desire that these dimensions should be changed to make the width direction longer than the length direction. The present specification discloses in paragraph [0040] that forming the diamond-shaped shapes with a longer width direction improves the deformation resistance of the article and helps prevent twists or creases in the longitudinal direction.
Additional prior art made herein of record, U.S. Patents 4,892,535 to Bjornberg et al. and 3,881,487 to Schrading, both disclose absorbent articles having diamond-shaped lattice patterns, but both also teach a longitudinal dimension that is larger than the width direction. Schrading shows a longitudinal dimension L and a width direction W .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 4,892,535 and 3,881,487 disclose absorbent articles having diamond-shaped lattice patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781